Title: To Thomas Jefferson from the Board of Trade, with Reply, 25 March 1780
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas



Sir
Board of Trade March 25th. 1780

Your Excellency’s letter of the 23d. was this day laid before the Board; there is a Vessel now at the Capitol Landing which we shall have detained till the 7th of next month, in order to take in those Articles directed to be removed to Richmond; unless it should be thought better to order her round to the College Landing to receive them: The other instructions contained in the Letter shall be duly attended to. We wish to know the opinion of the Honble. Board with respect to the removal of the Agent and Commissary of Stores; if the Board of Trade should be continued, it will be very inconvenient to be so far distant from those officers.
We are Your Excellency’s Most Obed. Servants,
J. Ambler Dun: Rose
In Council Mar. 25. 1780.
It is thought adviseable that the vessel come round to the College landing immediately. The board of trade can best judge at what place it will be most convenient for their Agent and Commissary of stores to reside. To them therefore this board refers it.

Th: Jefferson

 